THE COURT.
Motion to dismiss appeal or affirm judgment upon the ground that the appeal was taken for delay only, and that the questions on which the decision of the cause depends are so unsubstantial as not to need further argument.
The action is one to foreclose a street improvement bond. Judgment was for the plaintiff. Defendant has appealed. The appeal is on the judgment roll. Neither the pleadings in the action, the findings, or the judgment show that the appellant, nor the estate which he represents, has any interest in the subject of the action or in the result of this appeal. The complaint alleged that the appellant claims that said estate has a lien against or is the owner of some interest in the property. Even this allegation is denied by the appellant in his answer. Appellant is bound by the denials of his answer. The appellant is, therefore, in no position to ques*674tion the validity of the judgment. Should the judgment be reversed it would avail the appellant nothing. The judgment should be affirmed on the ground that no substantial question is presented by the appeal, and it is so ordered.